                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:18-cv-00189-MR


JAMES C. MCNEILL,                )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                            ORDER
FNU HINSON, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Notice…” [Doc. 42].

For the reasons stated in Plaintiff’s “Notice,”

      IT IS HEREBY ORDERED that, within five (5) days, counsel for

Defendants shall mail Plaintiff a copy of Defendants’ discovery responses in

the case, including any documents produced therewith.

      IT IS FURTHER ORDERED that the Clerk shall mail Plaintiff a copy of

Docket No. 1 in this matter.

      IT IS FURTHER ORDERED sua sponte that the parties shall have an

additional fourteen (14) days, until September 22, 2020, to file dispositive
                                  Signed: September 2, 2020
motions in this matter.

      IT IS SO ORDERED.




        Case 3:18-cv-00189-MR Document 43 Filed 09/02/20 Page 1 of 1
